The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The Office acknowledges the receipt of Applicant’s amendment filed March 24, 2022. Claims 1, 2, 5, 10 and 12-14 are pending and are examined to the extent of SEQ ID NO:1.   
	Applicant’s Information Disclosure Statement filed March 24, 2022 has been considered. A signed copy is attached.
All previous rejections not set forth below have been withdrawn.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
  Claims 1 and 2 recite non-elected sequences. These sequences do not share a common structure or motif which distinguishes them from prior art mitochondrial transporter proteins. Further, Applicant does not indicate on the record they are obvious variants of each other. Applicant traverses that the non-elected sequences share at least 25% sequence identity to SEQ ID NO:1. Applicant’s traversal is unpersuasive because the claims are examined to the extent of the scope of the elected SEQ ID NO:1, i.e., 25% sequence identity to SEQ ID NO:1. Upon allowability, non-elected sequences within the allowed scope may be rejoined.
This action is made FINAL. 
Specification
2. 	The disclosure is objected to because of the following.
The specification contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. See Table 1. It is suggested Applicant deletes the “www.”
Appropriate correction is required.
Claim Objections
3. 	Claim 1 is objected to because of the following: 
“the mitochondrial transporter protein is localized to mitochondria” should be amended to “the mitochondrial transporter protein is localized to the mitochondria”. 
“25% identical to CCP1” should be amended to “25% identical to the CCP1”.
“camelina” should be amended to “Camelina”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
4. 	Claims 1, 2, 5, 10 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 1, “is at least 25% identical” should be amended to “has at least 25% sequence identity”. Otherwise, it is unclear whether the 25% is determined by sequence comparison or by other means, such as evolutionary relatedness.
	In claim 1, the metes and bounds of “about” are unclear. The specification does not define “about” with regard to the transmembrane region. It is unclear what positions on either side of positions 245 and 265 are encompassed by “about”. Does “about” correspond to particular amino acids as presented in SEQ ID NO:1?
	In claim 1, the metes and bounds of “numbering of positions relative to CCP1 of Chlamydomonas reinhardtii of SEQ ID NO:1” is unclear. It is unclear whether “relative to” means the same position numbering as presented in SEQ ID NO:1, or the amino acids may have different position numberings but are functionally equivalent to those presented in SEQ ID NO:1. If Applicant intends the latter, it is unclear how functionally equivalent position numberings can be determined.
	In claim 1, the metes and bounds of “essentially of” are unclear. This term is not objectively defined in the specification. It is unclear what sequence identity or structural difference is encompassed by “essentially of”.
	In claim 1, because the structure of the wild-type eukaryotic algal mitochondrial transporter protein is not recited, it is unclear what two sequences are being compared.
	In claim 1, it is suggested “further” be inserted before “comprises a heterologous promoter”. Otherwise, it is unclear whether Applicant intends for the heterologous polynucleotide to encode the mitochondrial transporter protein (lines 2-3 of claim 1) or the promoter.
	Correction and/or clarification is required. 
Claim Rejections - 35 USC § 112(a).
5. 	Claims 1, 2, 5, 10 and 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
“[T]he test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.” Ariad Pharm., Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010). To satisfy the written description requirement of 35 USC 112, first paragraph, the specification must describe the invention in sufficient detail so “that one skilled in the art can clearly conclude that the inventor[s] invented the claimed invention as of the filing date sought.” Lockwood
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 v. Am. Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997). “[The written description] inquiry is a factual one and must be assessed on a case-by-case basis.” Purdue Pharma L.P. v. Faulding, Inc., 230 F.3d 1320, 1323 (Fed. Cir. 2000). “In order to satisfy the written description requirement, the disclosure as originally filed does not have to provide in haec verba support for the claimed subject matter at issue.” Id. Nonetheless, the disclosure must convey with reasonable clarity to those skilled in the art that the inventor was in possession of the invention. Id., (“Put another way, one skilled in the art, reading the original disclosure, must immediately discern the limitation at issue in the claims.”) While the written description requirement does not demand either examples or an actual reduction to practice, actual “possession” or reduction to practice outside of the specification is not enough. Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010). Rather, it is the specification itself that must demonstrate possession. Id.
Appearance of a claim in the specification in ipsis verbis does not guarantee that the written description requirement is satisfied, see, e.g., Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 968 (Fed. Cir. 2002), nor does a failure to meet that standard require a finding that a claim does not comply with the written description requirement, In re Edwards, 568 F.2d 1349, 1351-52 (Fed. Cir. 1978). All that is required is that the specification demonstrate to a person of ordinary skill in the art that the inventor was in possession of the invention. Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 (Fed. Cir. 2008).
	Applicant’s working examples are as follows. In Example 1, eleven CCP1 orthologs in algae were identified using BLAST searches against CCP1 encoding SEQ ID NO:1 from Chlamydomonas reinhardtii. These orthologs have at least 15% sequence identity to SEQ ID NO:1 ([0108], Table 1). In Example 2, genetic constructs pMBXO85 (SEQ ID NO:10) containing CCP1 ortholog gene from Chlorella sorokiniana and pMBXO86 (SEQ ID NO:11) containing CCP1 ortholog from C. variabilis, both under the control of constitutive promoter 35sCAMV, were constructed. In Example 3, these constructs were used to transform Camelina sativa plants. The transformed plants show an increased seed yield when compared to wild-type control (Table 3). In Example 4, genetic constructs pMBXO84, pMBXO71 and pMBXO107 expressing C. reinhardtii CCP1 gene, each under the control of a different seed specific promoter, were used to transform C. sativa plants. pMBXO71 transformants show an increase in seed weight compared to wild-type controls (Table 5). pMBXO84 transformants show an increased in seed yield (Table 6), an oil content that is essentially the same (Table 7), and an increase in seed weight for 100 seeds compared to wild-type controls (Table 8). Applicant further indicates that when C. reinhardtii  CCP1 gene was expressed in Camelina using a constitutive promoter, a higher yield of seeds was obtained, but the seeds were smaller and the 100 seed weight was reduced compared to wild-type controls [00117]. No result is shown for pMBXO107. In Example 5, the C. reinhardtii CCP1 seed specific gene construct pMBXO84 was expressed in Brassica napus. In Example 6, B. napus plants transformed with pMBXO84, pMBXO71 or pMBXO107 were generated. However, the weight of the entire harvested seed and the 100 seed weight obtained from the transgenic plants are not disclosed. In Example 7, seed specific expression of codon-optimized C. reinhardtii CCP1 from pMBXO75 in soybean shows increased number of lateral branches (Table 10, except line D12), number of total pods per plant (Table 11, except line D12), number of total seeds per plant (Table 12, except lines B12 and D12), and total seed weight per plant (Table 13, except lines B12 and D12). Table 14 shows the average individual seed weight in the lateral branches is higher than the wild-type control (except lines D12 and G2), however, the average individual seed weight in the main stem is less than the wild-type control for all lines. In Example 8, expression of CCP1 containing 4x35S constitutive promoter shows an increase in lateral branches, pods and numbers of seeds in soybean, however, individual seed weight is less than wild-type controls. (Tables 15 and 16). In Example 9, C. reinhardtii CCP1 was expressed in rice using three constructs containing three different rice seed-specific promoters. Table 17 shows only % to control values equal or greater than 100% in the number of tillers and panicles in transgenic rice compared to wild-type controls using construct pMBXS1091 containing the rice beta-fructofuranosidase insoluble isoenzyme 1 (CIN1) promoter. No data is shown for the other two constructs. In Example 10, Applicant states that the function of the CCP1 coding sequence from C. reinhardtii can be determined by its ability to transport bicarbonate and other small molecules in a mutant E. coli strain, and the growth of the mutant E. coli strain can be restored by CCP1 coding sequence complementation. In Example 11, Applicant states that downregulating cell wall invertase inhibitor genes in plants modified to express CCP1 of C. reinhardtii and/or orthologs of CCP1 would enhance yield. 
	The claimed invention lacks adequate written description for the following reasons. A eukaryotic algal CCP1 ortholog having 25% sequence identity to SEQ ID NO:1 is not adequately described because one skilled in the art cannot determine what structures within the 25% sequence identity population would encode a eukaryotic algal CCP1. The seven positions recited in claim 1—a proline residue at position 268, an aspartate residue or glutamine residue at position 270, etc. and a transmembrane region between about positions 245 to 265 relative to SEQ ID NO:1—do not adequately describe the claimed eukaryotic algal CCP1 orthologs because these fixed or partially fixed positions imply that other positions within SEQ ID NO:1 can be altered without affecting the functional characteristics of CCP1 and altering the structures of eukaryotic algae. SEQ ID NO:1 has 358 amino acids. 25% sequence identity means that 268 of the 358 amino acids can be altered or deleted while still retaining the characteristics and functionality of a eukaryotic alga. The 25% sequence identity also implies that there are eukaryotic algal mutants and allelic variants of SEQ ID NO:1, these structural variants exist in nature, yet no structural variant has been disclosed. The implication is that there is a gene and a protein other than that disclosed which exists in nature, but the structure thereof is not known. The disclosure of SEQ ID NO:1 isolated from Chlamydomonas reinhardtii is not representative of other eukaryotic algal CCP1 sequences. For example, as shown in the sequence alignment below, the 25% sequence identity to SEQ ID NO:1 and the fixed or partially fixed amino acid positions set forth in claim 1 encompass a sequence from Neurospora crassa, which is a fungus and not a eukaryotic alga (Adams et al., US 20090100536 (A), see Result 77). Thus, there are insufficient relevant identifying characteristics to allow one skilled in the art to predictably determine such mutants and allelic variants of other eukaryotic algal sequences from another Chlamydomonas reinhardtii, or a eukaryotic alga other than Chlamydomonas reinhardtii, absent further guidance. Moreover, while one skilled in the art can generate a population of sequences having 25% sequence identity to SEQ ID NO:1, it is unpredictable which species within the population would also be a eukaryotic alga having CCP1 activity.  The four eukaryotic algal CCP1 orthologs having at least 25% sequence identity to SEQ ID NO:1 is not representative of the very large 25% sequence identity scope currently claimed. Applicant failed to disclose a representative number of species within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. 
Accordingly, there is lack of adequate description to inform a skilled artisan that Applicant was in possession of the claimed invention at the time of filing.  See Written Description guidelines published in Federal Register/ Vol.66, No. 4/ Friday, January 5, 2001/ Notices; p. 1099-1111.
   
    PNG
    media_image2.png
    837
    770
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    766
    728
    media_image3.png
    Greyscale

Applicant traverses primarily that the application provides extensive guidance regarding the structural features that define the recited orthologs and discloses a multiple sequence alignment of CCP1 of Chlamydomonas reinhardtii and eleven orthologs of CCP1 of algae indicating amino acid residues conserved between CCP1 and the eleven orthologs. 
Applicant’s traversals have been considered but are unpersuasive for the following reasons. The structural features that define eukaryotic algal orthologs of Chlamydomonas reinhardtii are not unique to eukaryotic algae and also encompass sequences from non-eukaryotic algal sources which Applicant is not in possession of, as shown in the sequence alignment above. While programs for predicting putative transmembrane regions may be publicly available, these programs do not provide evidence that Applicant was in possession of undisclosed or unknown eukaryotic algal CCP1 sequences at the time of filing of the instant application. Applicant’s traversal with regard to the phenotype of increased seed yield with no reduction in seed size is not addressed here because the written description rejection above is not directed to the phenotype obtained from expression of heterologous CCP1. While Applicant may be in possession of the genus of sequences having 25% sequence identity to SEQ ID NO:1, there is insufficient guidance in Applicant’s disclosure to determine which sequences within the genus are eukaryotic algal orthologs. Because the genus of eukaryotic algal orthologs is not adequately described, the amino acid positions that correspond to those recited for SEQ ID NO:1 cannot be determined. Accordingly, the rejection is maintained.
Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	Claims 1, 2, 5, 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schnell et al. (WO 2015/103074 (Applicant’s IDS)) in light of Schnell et al. (A_Geneseq Database, Acc. No. BCB97896, WO2015103074, 09 July 2015, see Result 1 (previously cited)) and in view of Edgerton et al. (US 20030233670 (B)). 
Schnell (WO 2015/103074) teaches a transgenic land plant including Camelina sp. expressing a heterologous CCP1 polypeptide comprising SEQ ID NO:6, whereby SEQ ID NO:6 has 100% sequence identity to Applicant’s SEQ ID NO:1 (claims 1, 15 and 18, see also sequence alignment in Schnell et al. (A_Geneseq Database). SEQ ID NO:6 was obtained from eukaryotic algae Chlamydomonas reinhardtii [0067]. Even though Schnell identifies the CCP1 sequence having SEQ ID NO:6 as a bicarbonate transporter and Applicant identifies the same CCP1 sequence as a mitochondrial transporter protein, they are nevertheless the same sequence. Localization of the protein to the mitochondria and expression of the protein predominantly in the seeds are inherent properties upon expression of SEQ ID NO:6 in the transgenic land plant. SEQ ID NO:6 has all the amino acid positions recited in claim 1. Because SEQ ID NO:6 has 100% sequence identity to Applicant’s SEQ ID NO:1, it “consists essentially of an amino acid sequence that is identical to that of a wild-type eukaryotic algal mitochondrial transporter protein.” Schnell teaches the only heterologous algal protein that the transgenic land plant comprises is SEQ ID NO:6, because the operably linked chloroplast envelope targeting peptide is from a plant and not an alga [0062]. Additionally, localization to the mitochondria of the transgenic land plant is to a greater extent than to the chloroplasts of the transgenic land plant by a factor of at least two is also an inherent property. If these are not inherent properties, then the claims lack a recitation of a physical structure that distinguishes the claimed invention from the prior art. With regard to claim 10, the heterologous sequence encoding SEQ ID NO:6 is integrated into genomic DNA of the transgenic land plant [0095]. With regard to claims 12 and 13, the transgenic land plant has a CO2 assimilation rate that is at least 5% higher and a transpiration rate that is at least 5% lower than for a corresponding reference land plant not comprising the mitochondrial transporter protein ([0044], [0045]). The transgenic land plant has a seed yield that is at least 5% higher than for a corresponding reference land plant not comprising the mitochondrial transporter protein [0046]. 
Schnell further teaches a tissue-specific promoter [0098]. Schnell additionally teaches Camelina is cultivated as an oilseed crop to produce vegetable oil and animal feed due to its high oil content (about 35%) in its seeds, and is a target of interest for enhancing photosynthesis to improve its potential as a source for production of biofuels [0058].
Schnell does not teach a seed-specific promoter.
Edgerton teaches expression of a bicarbonate transporter using a tissue-specific promoter and specifically a seed-specific promoter (0479], [0697]).
It would have been prima facie obvious at the time of Applicant’s filing of the instant application to substitute the generic tissue-specific promoter of Schnell for a seed-specific promoter as taught by Edgerton for expression of the CCP1 sequence having SEQ ID NO:6 in Camelina for the purpose of increasing CCP1 expression in the seeds and subsequently enhancing photosynthesis and seed yield, due to its economic importance as an oilseed crop as taught by Schnell. One skilled in the art would have been motivated to do so with a reasonable expectation of success.
Conclusion
9. 	No claim is allowed. 
10. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG T BUI/Primary Examiner, Art Unit 1663